NO. 12-10-00128-CR

                        IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS
                                                    '
IN RE: WILLIAM JAMES STEWART,
RELATOR                                             '    ORIGINAL PROCEEDING

                                                    '
                                MEMORANDUM OPINION
        In this original proceeding, William James Stewart seeks a writ of mandamus
against the trial court for its failure to rule on motions requesting court appointed counsel
pursuant to Texas Code of Criminal Procedure articles 1.051 and 64.01(c). We deny the
petition.
        In a criminal case, mandamus relief is authorized only if the relator establishes
that (1) he has no other adequate legal remedy and (2) under the facts and the law, the act
sought to be compelled is purely ministerial. State ex rel. Hill v. Fifth Court of Appeals,
34 S.W.3d 924, 927 (Tex. Crim. App. 2001). Where, as here, a relator alleges that a trial
court has failed to rule on a properly filed motion, he must show that he has asked the
trial court to rule and the trial court has either refused to rule, or has failed to rule within a
reasonable time. See Barnes v. State, 832 S.W.2d 424, 426-27 (Tex. App.–Houston [1st
Dist.] 1992, orig. proceeding).
        Williams has not furnished a record that shows he has brought his motions to the
attention of the trial court or that the trial court refused to rule, or failed to rule within a
reasonable time. See TEX. R. APP. P. 52.7(a) (requiring a relator to file a certified or
sworn copy of every document material to his claim). Therefore, Williams has not shown
any abuse of the discretion by the trial court. Accordingly, Williams’s petition for writ of
mandamus is denied.
                                                                    BRIAN HOYLE__
                                                                        Justice
Opinion delivered May 12, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                  (DO NOT PUBLISH)